DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 and 9-13 of U.S. Patent No. U.S. Patent 11,264,529 in view of Ahn et al. (U.S. Patent Application Publication 2010/0108129).
Claims of Instant Application
Claims of U.S. Patent 11,164,529
11
13 (includes limitations from 1)
12
2 (missing limitations from 13)
13
3 (missing limitations from 13)
14
4 (missing limitations from 13)
15
5 (missing limitations from 13)
16
6 (missing limitations from 13)
17
7 (missing limitations from 13)
18
9 (missing limitations from 13)
19
11 + 12 (missing limitations from 13)
20
10 (missing limitations from 13)


Regarding claim 11 of the instant application, claim 13 of the patent (which includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the second doped region protrudes from the surface of the semiconductor substrate and includes doped polycrystalline silicon, per se.
	However, in the same field of endeavor, Ahn teaches in Fig. 4-7 wherein the second doped region protrudes from the surface of the semiconductor substrate and includes doped polycrystalline silicon (par. 23-25 and 34-35; heavily doped position of n-type impurities at backside of polycrystal silicon substrate where upper electrode 205 is to be connected).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second doped region of the patent to protrude from the surface of the semiconductor substrate and to include doped polycrystal silicon as taught by Ahn in order to improve the front electrode contact resistance and improve solar cell performance by preventing a reduction in carrier lifetime therefore preventing a reduction in in the efficiency of the silicon solar cell (par. 35).

Regarding claim 12 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein a thickness of the doped amorphous silicon layer is in a range from 20nm to 300nm.  It is noted that claim 2 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 13 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the depositing, on the surface of the doped layer, the doped amorphous silicon layer including the doping element comprises: forming an amorphous silicon layer on the surface of the doped layer and simultaneously performing in-situ doping to form the doped amorphous silicon layer.  It is noted that claim 3 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 14 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the depositing, on the surface of the doped layer, the doped amorphous silicon layer including the doping element comprises: depositing an amorphous silicon layer on the surface of the doped layer, and then doping on the amorphous silicon layer to form the doped amorphous silicon layer.  It is noted that claim 4 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 15 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the selectively removing at least one region of the doped amorphous silicon layer comprises: providing a protective layer on a predetermined grid line region of a surface of the doped amorphous silicon layer; and etching a non-predetermined grid line region of the doped amorphous silicon layer with an etching solution and removing the protective layer.  It is noted that claim 5 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 16 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the selectively removing at least one region of the doped amorphous silicon layer comprises: providing a protective layer on a predetermined grid line region of a surface of the doped amorphous silicon layer; and removing a part of the doped amorphous silicon layer corresponding to a non-predetermined grid line region of a surface of the doped amorphous silicon layer by a laser removing manner.  It is noted that claim 6 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 17 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the depositing, on the surface of the doped layer, the doped amorphous silicon layer including the doping element is performed by any one of a chemical vapor deposition, a physical vapor deposition and an atomic layer deposition.  It is noted that claim 7 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 18 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein said doping on the surface of the semiconductor substrate to form the doped layer comprises: forming the doped layer having a polarity opposite to the semiconductor substrate by adopting any one of a high temperature diffusion process, a paste doping process, or an ion implantation process.  It is noted that claim 9 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 19 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein the annealing treatment is performed under protection of an inert atmosphere, and the inert atmosphere comprises at least one of nitrogen gas and argon gas, and a temperature of the annealing treatment is in a range from 700°C to 950°C.  It is noted that claims 11 and 12 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.
Regarding claim 20 of the instant application, claim 13 of the patent (includes all of the limitations of claim 1 of the patent) teaches the limitations of claim 11 of the instant application but does not explicitly recite the limitation of wherein a square resistance of the doped layer is in a range from 80Ω/sqr to 400Ω/sqr.  It is noted that claim 10 of the patent (includes all of the limitations of claim 1 of the patent) teaches this particular limitation but does not include the limitations of claim 13.

In claims 12-20 of the instant application, claims 2-7 and 9-12 of the patent teaches the limitations of performing a passivation treatment on the surface of the annealed semiconductor substrate to form at least one passivated layer; and performing a metallization treatment on the surface of the passivated semiconductor substrate to form at least one electrode, the at least one electrode penetrating through the at least one passivated layer to form ohmic contact with the second doped region of the doped layer; and does not explicitly recite the limitation of wherein the second doped region protrudes from the surface of the semiconductor substrate and includes doped polycrystalline silicon, per se.
However, claim 13 of the patent teaches performing a passivation treatment on the surface of the annealed semiconductor substrate to form at least one passivated layer; and performing a metallization treatment on the surface of the passivated semiconductor substrate to form at least one electrode, the at least one electrode penetrating through the at least one passivated layer to form ohmic contact with the second doped region of the doped layer.
It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to performing a passivation treatment on the surface of the annealed semiconductor substrate to form at least one passivated layer; and performing a metallization treatment on the surface of the passivated semiconductor substrate to form at least one electrode, the at least one electrode penetrating through the at least one passivated layer to form ohmic contact with the second doped region of the doped layer as taught by claim 13 of the patent in order to provide the necessary back electrode in order for the silicon solar cell to function properly.
In the same field of endeavor, Ahn teaches in Fig. 4-7 wherein the second doped region protrudes from the surface of the semiconductor substrate and includes doped polycrystalline silicon (par. 23-25 and 34-35; heavily doped position of n-type impurities at backside of polycrystal silicon substrate where upper electrode 205 is to be connected).
Therefore it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to form the second doped region of the patent to protrude from the surface of the semiconductor substrate and to include doped polycrystal silicon as taught by Ahn in order to improve the front electrode contact resistance and improve solar cell performance by preventing a reduction in carrier lifetime therefore preventing a reduction in in the efficiency of the silicon solar cell (par. 35).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Application Publication 2016/0118510).
Referring to Claim 1, Wu teaches in Fig. 1, a solar cell, comprising: a semiconductor substrate (bulk of 110; par. 31-33) having a front side (top) and a back side (bottom) opposite to each other; a doped layer (160; par. 39) located on the front side of the semiconductor substrate (bulk of 110), wherein the doped layer (160) has a first doped region (162) having a first doping concentration and a second doped region (164) having a second doping concentration greater than the first doping concentration (par. 40), and the second doped region (164) protrudes from a surface of the semiconductor substrate (bulk of 110) and includes doped polycrystalline silicon (par. 33 and 39); a front passivated layer and/or an anti-reflection layer (180; par. 41) located on a surface of the doped layer (160) facing away from the semiconductor substrate (bulk of 110); and a front electrode (170; par. 39) located on a surface of the front passivated layer and/or the anti-reflection layer (180) facing away from the doped layer (160), wherein the front electrode (170) penetrates through the front passivated layer and/or anti-reflection layer (180) to form an ohmic contact with the second doped region (164) of the doped layer (160).
Referring to Claim 2, Wu further teaches wherein the doped layer (160) having a polarity (N-type) opposite to the semiconductor substrate (bulk of 110; P-type; par. ).
Referring to Claim 4, Wu further teaches wherein the semiconductor substrate (110) has a textured surface (par. 33, 45, 50, 56; “rough” as shown in Fig. 1).
Referring to Claim 5, Wu teaches further comprising: a back passivated layer (130; par. 35-37) located on the back side of the semiconductor substrate (bulk of 110); and a back electrode (140) located on a surface of the back passivated layer (130) facing away from the semiconductor substrate (bulk of 110), wherein an opening (130a) is provided on the back passivated layer (130), and at least a part of the back electrode (140) penetrates through the opening (130a) to form an ohmic contact with the semiconductor substrate (150 of bulk 110).
Referring to Claim 7, Wu further teaches wherein the front passivated layer (130) comprises at least one of a silicon nitride layer (par. 36; 134 of 130).
Referring to Claim 8, Wu further teaches wherein the front passivated layer (180) comprises silicon nitride layer (par. 41, 46 and 52), and the back passivated layer (130) comprises at least one of a silicon nitride layer (134) or an aluminum oxide/silicon nitride laminated structure (132/134) (par. 36).
Referring to Claim 10, Wu already teaches the required structure of claim 1, wherein the second doped region (164) protrudes from a surface of the semiconductor substrate (bulk of 110) and includes doped polycrystalline silicon (par. 33 and 39).  The language, term, or phrase “wherein the doped polycrystalline silicon is formed by crystallizing a doped amorphous silicon”, is directed towards the process of forming the doped polycrystalline silicon.  It is well settled that “product by process” limitations in claims drawn to structure are directed to the product, per se, no matter how actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Pilkington 162 USPQ 145, 147; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  The applicant must show that different methods of manufacturing produce articles having inherently different characteristics, Ex parte Skinner 2 USPQ 2d 1788.
	As such, the language “wherein the doped polycrystalline silicon is formed by crystallizing a doped amorphous silicon” only requires the second doped region being doped polycrystalline silicon, which does not distinguish the invention from Wu, who teaches the structure as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Publication 2016/0118510).
Referring to Claim 3, Wu teaches the limitations of claim 1, wherein a square resistance of the doped layer (160 - 162/164) is in a range from 10 Ω/sqr to 200 Ω/sqr (par. 40) which significantly overlaps the claimed range of from 80 Ω/sqr to 400 Ω/sqr.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a square resistance of the doped layer is in a range from 80 Ω/sqr to 400 Ω/sqr, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 6 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a tunnel oxidized layer located on the back side of the semiconductor substrate; a doped amorphous silicon layer located on a surface of the tunnel oxidized layer facing away from the semiconductor substrate; a back passivated layer located on a surface of the doped amorphous silicon layer facing away from the tunnel oxidized layer in combination with all of the limitations of Claim 1 and 6.  Claim 9 includes the limitations of claim 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896